People v Jadu (2014 NY Slip Op 06994)
People v Jadu
2014 NY Slip Op 06994
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2012-11084
 (Ind. No. 2044/11)

[*1]The People of the State of New York, respondent, 
vDavindra Jadu, appellant.
Lynn W. L. Fahey, New York, N.Y. (Rahshanda Sibley of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Jennifer Hagan of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered November 20, 2012, convicting him of attempted robbery in the third degree and attempted grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's identity as the perpetrator and the defendant's guilt beyond a reasonable doubt (see People v Casarrubia, 117 AD3d 1072, 1073; People v John, 51 AD3d 819, 820; People v Delgadillo, 13 AD3d 643, 643-644). Moreover, upon the exercise of our factual review power (see CPL 470.15[5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The court's participation in the proceedings did not deprive the defendant of a fair and impartial trial (see People v Robinson, 100 AD3d 934; People v Charles-Pierre, 31 AD3d 659, 660; People v Bembury, 14 AD3d 575, 576). Moreover, any potential prejudice to the defendant was minimized by the trial court's instructions advising the jury that the court had no opinion concerning the case (see People v Rivers, 85 AD3d 826; People v Charles-Pierre, 31 AD3d at 660).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court